Citation Nr: 0016181	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-02 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.  


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to May 1967 
and from May 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 rating decision from the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral hearing loss with a noncompensable evaluation, 
effective from June 7, 1995.  

The Board notes that the veteran timely perfected an appeal 
to the January 1996 RO rating decision, which denied service 
connection for hearing loss.  In January 1997, the Board 
remanded the veteran's claim for service connection for 
bilateral hearing loss for further development, to include 
obtaining service medical records, medical treatment records, 
and a VA examination.  In January 1999, the RO granted 
service connection for bilateral hearing loss, effective June 
7, 1995.  As the veteran has expressed disagreement with the 
"down-stream" issue of the percentage evaluation assigned, 
his appeal continues.  See Grantham v. Brown, 114 F.3d 1156, 
1158 (Fed. Cir. 1997).


FINDING OF FACT

The veteran's service-connected hearing loss is manifested by 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz, demonstrating Level II hearing in the right ear and 
Level II-IV hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Tables VI, VIA & 
VII (1998); 38 C.F.R. § 4.85, Tables VI, VIA & VII, 
Diagnostic Code 6100, and 4.86 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

In December 1977, the veteran filed an initial claim for VA 
benefits for service connection for hearing loss.  By rating 
decision in January 1978, the RO denied service connection 
for hearing loss, as not found on last examination.  In June 
1995, the veteran filed a second claim for service connection 
for bilateral hearing loss.  

A February 1995 private audiological evaluation showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
85
100
LEFT
20
25
35
95
105

The audiologist stated that the audiogram indicated a 
bilateral precipitous high frequency hearing loss, with 
similar results upon repetition.  

The veteran was seen by H.O., M.D., in May 1995 for workers' 
compensation independent medical evaluation.  The veteran 
attributed his hearing loss to noise at the workplace - the 
fire department.  He stated that his hearing loss had been 
gradually progressive, but he had no difficulty hearing over 
the telephone and denied ringing in the ears.  Dr. H.O. 
reviewed the audiological evaluation results from February 
1995.  Speech audiometry revealed speech recognition ability 
of 94 percent in the right ear and of 96 percent in the left 
ear.  Dr. H.O. stated that the audiogram showed bilateral 
abrupt, symmetrical high tone sensorineural hearing loss with 
excellent speech discrimination scores.  Dr. H.O. provided a 
diagnosis of bilateral, pre-existent, high tone sensorineural 
hearing loss due to acoustic trauma.  

A VA fee basis examination was conducted in October 1997.  
The physician reviewed numerous audiometric examinations done 
during active duty and through the veteran's employer.  The 
physician stated that audiometric examinations showed a 
bilateral mid- to high-frequency sensorineural hearing loss 
with some asymmetry - the left worse than the right. 
Audiological evaluation showed pure tone thresholds, in 
decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
85
85
LEFT
15
25
40
105+
105+

Speech discrimination was moderately reduced at 85 percent in 
the right ear and 80 percent in the left ear.  The examiner 
concluded that the veteran experienced noise-induced hearing 
loss, in part sustained during the period of time of noise 
exposure with acoustic trauma during military service and 
another portion sustained during employment as a fireman. 

An audiological evaluation, performed by the veteran's 
employer in July 1998, showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
40
95
NR
LEFT
10
20
30
85
80

A March 1999 letter, attached to the audiological evaluation 
report, reported that the veteran was in jeopardy of medical 
disqualification for his position as fire captain, due to his 
hearing loss.  By letter, dated in March 1999, a physician 
for the veteran's employer noted that the veteran would be 
medically qualified for unrestricted duty, if his hearing 
aids compensated for his hearing loss to the degree that he 
was able to meet the employer's hearing standard.  


II. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

The Board notes that effective June 10, 1999, during the 
pendency of this appeal, the VA's schedule for rating 
disabilities, 38 C.F.R. Part 4, was amended with regard to 
rating hearing impairments and other diseases of the ear. 
64 Fed. Reg. 25208 (codified at 38 C.F.R. § 4.85-4.87). 
Because the veteran's claim was filed before the regulatory 
change occurred, the Board must undertake a three-part 
analysis:  1) Determine whether the intervening change is 
more favorable to the veteran, which may require application 
of each version of the regulations to the facts of the case; 
2) If the amendment is more favorable, application of that 
provision to rate the disability for the periods from and 
after the effective date of the regulatory change; 3) 
Application of the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  VAOPGCPREC 3-2000 (April 10, 2000); See 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991); 38 C.F.R. § 
3.114(a) (1999).  In the instant case, the RO has provided 
the veteran notice of the revised regulations in the October 
1999 supplemental statement of the case.  The Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394 (1993).  

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth at 38 
C.F.R. § 4.85 of the Schedule.  Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 hertz.  Audiometric test results can be 
translated into a numeric designation ranging from level I to 
level XI to evaluate the degree of disability from hearing 
loss.  The degree of disability is determined by application 
of a rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (1999).  
The assignment of disability ratings in hearing cases is 
derived by a mechanical application of the Rating Schedule to 
the numeric designation assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The Board notes that the Tables were not 
amended at the time the regulation was amended in June 1999.  
See 38 C.F.R. § 4.87, Tables VI, VIA, & VII (1998); 38 C.F.R. 
§ 4.85, Tables VI, VIA, & VII (1999).  

The February 1995 private audiological evaluation showed an 
average pure tone threshold in the right ear of 58 decibels 
and of 64 decibels in the left ear, and speech discrimination 
of 94 percent in the right ear and 96 percent in the left 
ear.  This constitutes level II hearing bilaterally and is 
entitled to an evaluation of 0 percent.  38 C.F.R. §§ 4.85 
Tables VI & VII, Diagnostic Code 6100.

The September 1997 VA audiological evaluation showed an 
average pure tone threshold in the right ear of 51 decibels 
and of 69 decibels in the left ear, and speech discrimination 
of 85 percent in the right ear and 80 percent in the left 
ear.  This constitutes level II hearing in the right ear and 
level IV hearing in the left ear and is entitled to an 
evaluation of 0 percent.  38 C.F.R. §§ 4.85 Tables VI & VII, 
Diagnostic Code 6100.

The July 1998 audiological evaluation did not include speech 
discrimination values.  Therefore, there is no basis upon 
which to provide an evaluation based on this examination.  
The Board notes that the Schedule provides for evaluation 
based solely on pure tone threshold average, but only under 
specific factual situations - none of which are present in 
the instant case.  See 38 C.F.R. §§ 4.85(c), Table VIA, 4.86 
(1999).   Extraschedular consideration is not in order in the 
absence of frequent hospitalizations.  There is evidence that 
the veteran's hearing loss may affect his employment, but the 
record does not contain any specific evidence to show actual 
adverse impact on his position with the Honolulu Fire 
Department.  Accordingly, marked interference with employment 
pursuant to 38 C.F.R. § 3.321(b) is not apparent from this 
record.



ORDER

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

